Exhibit 10.2
CORE AMENDMENT
TO
VENDOR AGREEMENT
THIS CORE AMENDMENT to VENDOR AGREEMENT is dated the 31st day of March, 2009
(“Amendment”), and is attached and made part of the Vendor Agreement dated
March 31, 2009 (the “Vendor Agreement”), by and between AutoZone Parts, Inc.
(“AutoZone”) and Motorcar Parts of America, Inc. (“MPA”), and is likewise
incorporated in and made a part of any subsequent amendment to the Vendor
Agreement or superceding Vendor Agreement between Vendor and AutoZone. All
capitalized terms not defined herein shall have the meanings ascribed to them in
the Agreement.

1.   The parties hereby agree that the Agreement is hereby modified follows:

     (a) On March 31, 2009, (the “Effective Date”), MPA agrees to purchase
approximately $[*] of alternator and starter cores from AutoZone (“Cores”). The
Cores are identified on Exhibit A of this Amendment.
     (b) MPA hereby promises to pay to the order of AutoZone approximately $[*]
for the Cores (“Core Credit Amount”), which amount will be agreed to by the
parties no later than May 2, 2009.
     (c) Notwithstanding the foregoing and for so long as no Event of Default
(as defined below) exist hereunder, AutoZone hereby agrees to take, in lieu of
installment or lump sum payments from MPA for the Core Credit Amount, monthly
credits for the Core Credit Amount commencing May 2, 2009, and continuing
through August 2, 2009, period as follows:
[*]
Any adjustment necessary to reflect the actual amount of the Core Credit Amount
shall be reflected in the August 2, 2009 final credit amount. These credits
shall be credited against Vendor invoices for purchases by AutoZone and its
subsidiaries and affiliates. MPA shall issue all applicable credits for the Core
Credit Amount to AutoZone no later than August 2, 2009. AutoZone shall be
entitled to offset all or a portion of the balance of the Core Credit Amount
against amounts AutoZone owes to Vendor at any time in accordance with the terms
of the Agreement.
     (d) Should Vendor fail to make any payment set forth above, MPA agrees that
AutoZone shall be entitled to seek all remedies available at law or equity in
order to enforce the payment of this obligation in order to satisfy the
underlying indebtedness.
     (e) Upon default of any payment due under this Amendment or failure to pay
any installment of the Core Credit Amount required herein, the entire balance
shall be immediately due and payable. Any remedy of AutoZone upon default of MPA
shall be cumulative and not exclusive and choice of remedy shall be at the sole
election of AutoZone. MPA agrees to pay all costs of collection, including
reasonable attorney’s fees, whether or not any suit, civil action, or other
proceeding at law or in equity, is commenced. MPA waives demand, presentment for
payment, protest and notice of protest and nonpayment of any amount
This document contains confidential information of AutoZone Parts, Inc. and
shall be governed by the
Confidentiality Agreement entered into between the parties.
 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



due under this Amendment and expressly agrees to remain bound for the payment of
Core Credit Amount and other sums provided for by the terms of this Amendment,
notwithstanding any extension or extensions of the time of, or for the payment
of, Core Credit Amount.
     (f) The occurrence of any of the following shall be “Events of Default”
hereunder:

  (i)   MPA breaches the terms of this Amendment or the Vendor Agreement and
fails to cure the same within any applicable cure period;     (ii)   MPA is or
becomes the subject of any bankruptcy, insolvency, reorganization or appointment
of receiver petition or proceeding (whether voluntary or involuntary) and such
petition or proceeding is not dismissed within 30 days of the commencement of
the same; or     (iii)   MPA admits in writing insolvency or the inability to
pay its debts generally as they become due.

2.   The parties hereby agree that the following documents are hereby attached
to and incorporated into the Vendor Agreement by reference (the “Additional
Documents”):

  •   Amendment No. 1 to Vendor Agreement dated August 22, 2006     •   Addendum
No. 1 to Amendment No. 1 to Vendor Agreement dated January 8, 2007     •   Lift
Addendum #1 to Vendor Agreement dated July 7, 2008

3.   This Amendment shall take precedence in the event any terms and conditions
of the Vendor Agreement or the Additional Documents conflicts herewith. Except
as provided herein, all other terms and conditions of the Vender Agreement and
the Additional Documents shall remain in full force and effect and are hereby
ratified and confirmed.

     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed as of the 31st day of March, 2009.

                MOTORCAR PARTS OF AMERICA, INC.   AUTOZONE PARTS, INC.
 
           
By:
  /s/ Selwyn Joffe   By:   /s/ [*]
 
           
 
           
Name:
  Selwyn Joffe   Name:   [*]
 
           
 
           
Title:
  CEO, President, Chairman   Title:   VP Merchandising
 
           
 
           
Date:
  4/22/09   Date:   4/27/09
 
           
 
           
 
           
 
      By:   /s/ [*]
 
           
 
           
 
      Name:   [*]
 
           
 
           
 
      Title:   SVP Merchandising
 
           
 
           
 
      Date:   4/27/09
 
           

This document contains confidential information of AutoZone Parts, Inc. and
shall be governed by the
Confidentiality Agreement entered into between the parties.
 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[*]
 

[*] =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 